        Case 1:19-cv-00358-RAH-KFP Document 53 Filed 09/16/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF ALABAMA
                                 SOUTHERN DIVISION

BRANDON RAYMOND BROWN,                          )
                                                )
           Plaintiff,                           )
                                                )
   v.                                           ) CASE NO. 1:19-CV-358-RAH-KFP
                                                )
LT. KING,, et al.,                              )
                                                )
           Defendants.                          )

                                           ORDER

         On August 19, 2021, the Magistrate Judge entered a Recommendation (Doc. 52)

 to which no timely objections have been filed. After an independent review of the file

 and upon consideration of the Recommendation, it is ORDERED that:

        1. The Recommendation of the Magistrate Judge is ADOPTED.

        2. This case is DISMISSED without prejudice for Plaintiff’s failure to comply with

orders of the Court and his failure to prosecute this case.

        3. Other than the filing fee assessed to Plaintiff in this case, no costs are taxed.

        A separate Final Judgment will be entered.

        DONE, on this the 16th day of September, 2021.


                                            /s/ R. Austin Huffaker, Jr.
                                     R. AUSTIN HUFFAKER, JR.
                                     UNITED STATES DISTRICT JUDGE
